Citation Nr: 1416706	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to September 1, 2009, for payment of additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to June 1961. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Regional Office (RO) in Chicago, Illinois. Report of a June 2012 informal conference of a Decision Review Officer (DRO) is of record. In July 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at that RO. Review of the Virtual VA paperless claims processing system reveals the transcript of the Board hearing. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he submitted a complete VA Form 686c, Declaration of Status of Dependents, in May 2007.


CONCLUSION OF LAW

The criteria for an earlier effective date for payment of additional benefits for a dependent spouse of August 1, 2006, have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse. 38 U.S.C.A. § 1115 (West 2002 & Supp. 2013); 38 C.F.R. § 3.4(b)(2) (2013). Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b) (2013). The "date of claim" for additional compensation for dependents is the date of the appellant's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110 (f)(n); 38 C.F.R. § 3.401(b). 

In a January 2007 rating decision, the RO assigned the Veteran's service-connected right pneumothorax a 30 percent rating, effective July 28, 2006, with payments beginning August 1, 2006. The attached notification letter informed the Veteran that he was being paid benefits without dependents and requested that he return a completed VA Form 686c within one year in order to have any potential additional payments effective the date the RO received the Veteran's claim, in this case, July 28, 2006. 

The Veteran submitted a VA Form 686c in August 2009, in conjunction with an unrelated claim; however, he noted that his wife had not previously been added to his award and requested that she be added. It was upon this VA Form 686c that the RO added the Veteran's spouse to his award, effective September 1, 2009, the first day of the month following receipt of his claim to add his dependent spouse to his award. 

The Veteran contends that an effective date of August 1, 2006, should be assigned for the award of additional compensation for his dependent spouse. He asserts that he responded to the RO's January 2007 request for a VA Form 686c in May 2007, within one year of that request. In March 2010, he submitted a photocopy of a VA Form 686c, signed on May 2, 2007. At the time of his Board hearing, he reported that he remembered responding to the RO's request for the VA Form 686c, and that he remembered that his daughter made a photocopy of the form for him before mailing it, as he did not have access to a photocopier. 

The Board cannot explain why the May 2007 VA Form 686c was not of record until the Veteran's March 2010 submission of the photocopied form. The Board presumes that if the May 2007 VA Form 686c was indeed received by the RO in May 2007, it would have been date-stamped and associated with the claims file. However, the Board finds the Veteran competent to testify as to the circumstances of his May 2007 submission, and there is no evidence that he is not credible in this regard. The Board has considered that the Veteran has been married to his current spouse since 1959, that there are no facts that confuse the issue of the Veteran's marital status, and there is no evidence of any reason that the Veteran would not have submitted a VA Form 686c subsequent to the January 2007 RO request. When he filed his first claim for benefits, in September 1961, he reported his July 1959 marriage, and when he filed a claim in October 1962, he submitted a VA Form 686c that reported his July 1959 marriage. The Veteran has responded to all VA requests in a timely and complete manner since 1961. 

As such, the Board resolves all doubt in favor of the Veteran and finds that he indeed submitted a VA Form 686c in May 2007, within one year of the notification of the award of service connection for a service-connected disability rated as 30 percent disabling and the request for dependent status information. Thus, the effective date for additional compensation based on his wife as a dependent spouse is August 1, 2006, first day of the month following July 28, 2006, the effective date of the Veteran's increased compensation award, and the appeal is granted. 


ORDER

An effective date for payment of additional benefits for a dependent spouse of August 1, 2006, is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


